Citation Nr: 1132478	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1977 to December 1980.  The appellant had a verified period of inactive duty from August 3, 1977 to December 28, 1977.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim to reopen the issue of service connection for CIPD.

In June 2007, the appellant testified before the undersigned Veteran Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.

In September 2008, the Board granted the application to reopen the claim for service connection for CIPD.  The Board further remanded the claim for evidentiary development.


FINDINGS OF FACT

1.  The appellant served on active duty from December 1977 to December 1980; service treatment records are unavailable.

2.  CIDP was diagnosed in 1996.

3.  Competent evidence linking CIPD to service has not been presented.

4.  CIPD did not become manifest in service or for many years thereafter and is not shown to be related to service.



CONCLUSION OF LAW

The criteria for service connection for chronic inflammatory demyelinating neuropathy (CIDP) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Matters

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

This case arises from a request to reopen a previously denied claim.  In a letter dated August 2005, the RO notified the appellant of the legal requirement to reopen a claim previously denied based on the submission of new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  She was further advised to submit evidence or information in support of her claim, to include a photograph she had referred to previously, and outstanding medical records along dates of National Guard service.  The RO further advised the appellant of the evidence obtained and the evidence VA was responsible for obtaining.  The RO notified the appellant of the basis of the prior denial.  In March 2006, VA notified the appellant of how VA determines disability ratings and effective dates.  VA provided this notice prior to the initial adverse determination from which this appeal arises.

It is noted that the Board subsequently granted the claim to reopen.  The Board acknowledges that the appellant was not informed of the criteria for establishing service connection in the 2005 and 2006 notice letters.  However, in the November 2006 Statement of the Case, the RO provided notice of the provisions of 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, and 3.309.  Also, at her hearing in June 2007, the VLJ notified the appellant that evidence linking her current disorder with service was necessary to establish the claim.  The claim was thereafter readjudicated by the RO in May 2010.  Therefore, the Board finds that the appellant has not been deprived of the information or evidence necessary to establish her claim of service connection, and that she has been afforded due process of law.  As such, there is no prejudicial error in this regard.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

Therefore, the Board finds that VA has met its duty to notify.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained all available medical records.  These records have been associated with the claims file.

Service treatment records are unavailable.  In August 1998, the RO requested records from the Ohio National Guard.  In response, this organization indicated that it had no records for the appellant and her records would have been sent to the National Personnel Records Center (NPRC).  In September 2002, the RO requested service treatment records from the NPRC.  In response, the RO was informed that service medical records had been furnished to VARO Cleveland.  The record shows per an email dated July 2005 that the RO requested these records from the Cleveland VARO.  The Cleveland VARO reported that they could not locate any service treatment records for the appellant at their location.  In August 2005, the RO requested records from the Louisiana National Guard.  In a November 2005 response, the Louisiana National Guard indicated that the appellant was not in their unit and this location had no medical records for the appellant.  In August 2005, the RO requested from the NPRC service treatment records.  An NPRC response dated September 2005 reflects that these were all the records and that other medical records had been mailed to Cleveland RO in January 1998.  The RO obtained in September 2005 a copy of National Guard examination dated April 1981 (enlistment examination).  An NPRC response dated May 2006 reflects that a search for records of Fort Campbell yielded no records.

Pursuant to Board remand dated September 2008, the Appeals Management Center (AMC) requested in February 2009 the appellant's service treatment records for her active duty period from December 1977 to December 1980.  In a letter dated February 2009, the AMC notified the appellant that service treatment records were requested from the National Guard.  In a letter dated March 2010, the AMC notified the appellant that service treatment records were requested from the State Adjutant General's Office.  The State Adjutant General's Office provided in March 2010 copies of National Guard records including a May 1985 report of medical examination and history.  In a June 2010 statement, the appellant reported that her National Guard records, the focus of the recent development, do not support her claim; she reported that it was her active duty records that supported her claim.  She suggested that the development was misdirected and indicated that she had made attempts to obtain her service treatment records from the NPRC without success.

On review of the RO/AMC actions, the Board finds that reasonable efforts have been made to obtain the appellant's service treatment records.  It is regrettable that the efforts have been unsuccessful; however, there is no indication that further efforts would yield favorable results or that the records sought may be obtained from any alternative source.  The appellant's representative argues that VA has not discharge its duty to notify and assist because VA did not inform the appellant of the recent unsuccessful attempt to obtain the sought after service treatment records.  The Board finds that the absence of such notice is not harmful or prejudicial to the appellant as the records clearly shows that she and the representative had actual knowledge of the absence of such records and VA's inability to obtain these records.

The appellant's representative further argues that VA erred when it did not notify the appellant that verification of ACDUTRA would be futile.  However, the record shows that the AMC requested verification of the ACDUTRA and INACDUTRA, and a response was obtained showing that the appellant had inactive duty from August 3, 1977, to December 28, 1977.  The remand terms were satisfied in this matter.

Lastly, the appellant's representative argues that VA erred when it did not provide the appellant a VA examination for the purpose establishing a link to service  The Board acknowledges that VA's duty to assist include providing a VA examination and obtaining an opinion where necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Here, the Board accepts that the appellant has a diagnosis for CIDP.  The appellant also acknowledges that this diagnosis was obtained many years after active duty.  Therefore, an examination would service no useful purpose.  With regard to obtaining a medical opinion, the Board believes that a VA medical opinion in this matter is not warranted as there is no indication that CIDP is associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Consistent with VA's duty to assist obligations, VA provided the appellant the opportunity to have a hearing.  The appellant testified before the undersigned VLJ in June 2007.  A copy of the transcript is associated with the record.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Regulatory changes effective August 23, 2011, clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearing before the agency of original jurisdiction.  Notwithstanding, here, the actions of the Veterans Law Judge fully comply with the Court's decision in Bryant.  During the hearing, the Veteran Law Judge noted that basis of the prior determination, asked clarify questions, and inquired about outstanding medical evidence and dates of treatment.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the information necessary to substantiate her claim for the benefit sought.  The transcript reflects considerable discussion of the outstanding medical evidence, in particular the missing service treatment records.

The Board is also satisfied there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Service Connection

Initially, the Board notes the appellant does not assert that her claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
Service connection for some disorders, including organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within 1 year after separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows: "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Guiding factors in evaluating the probative value of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

The Board notes that some of the appellant's service treatment records are missing.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Analysis

The appellant seeks service connection for CIDP.  It is noted that the appellant provided information reflecting that CIDP is a rare disorder involving "swelling of nerve roots and destruction of the covering (myelin sheath) over the nerves."  On the May 2002 VA compensation application, the appellant reported that foot problems began in August 1978 during active duty.  She also testified at her personal hearing in June 2007 that her neurological problems began on active duty.  She denied continuity of symptomatology, indicated that it was an on-and-off again thing, and that her problem was initially believed to be an arch problem.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic inflammatory demyelinating polyneuropathy (CIDP).  Available National Guard examination reports dated 1981 and 1985 show no neurological complaints involving the lower extremities, and these show no abnormal neurological pathology.  In fact, clinical evaluation was normal at those examinations.  CIDP was first diagnosed in 1996, more than 15 years after service separation.  Although the appellant reports onset of symptoms in service, credible evidence linking the post service diagnosis for CIPD to service has not been presented.  In the end, CIPD did not become manifest in service or for many years thereafter and is not shown to be related to service.

The medical evidence of record includes National Guard examination reports dated 1981 and 1985, along with post service VA and private medical records.

National Guard enlistment examination dated April 1981 shows that clinical evaluation for the lower extremities, feet, and neurologic system was normal.  The medical history reflects that the appellant denied painful or swollen joints, leg cramps, and foot trouble.  The only condition noted was mild seasonal allergies.  A National Guard examination report dated May 1985 also shows normal clinical evaluation and no history of foot or neurological problems on the medical history portion of the examination.  VA treatment records show that the appellant presented around August 1996 with lower extremity complaints, to include bilateral foot numbness and weakness.  An October 1996 treatment note shows that the appellant reported onset 1 month prior with steady worsening.  CIDP was diagnosed in November 1996.  The private medical evidence shows treatment for CIDP.

None of the credible evidence of record indicates that the appellant's neurological disorder, diagnosed as CIDP, became first manifest in service or within the initial post separation year, or that this condition is related to service.  This evidence suggests that the appellant developed neurological problems of the feet/lower extremities in 1996, not prior thereto.  In this regard, the medical evidence and the appellant's reports for treatment purposes are highly probative as this relates to the date of onset of neurological problems.  We note that this report was provided for treatment purposes and is highly probative as it would be expected that she would seek appropriate care and provide an accurate history.

The Board has further considered the lay evidence of record.  It is noted the appellant is competent to report symptoms, treatment and injuries.  Layno supra. at 469; see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau supra.; see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Here, the appellant reports foot problems in service, on-and-off, which she believes was the first manifestation of CIDP.  While the appellant is competent to report her in-service symptoms and treatment, the Board finds that, to the extent she is now reporting the initial onset of her symptoms during active duty, she is not credible because she is an inconsistent historian.  The appellant's history varies significantly from the time she initially sought medical evaluation and treatment for a neurological disorder, diagnosed as CIDP, to present day when seeking to support her claim for compensation.  Her current reports are also inconsistent with the examinations conducted in 1981 and 1985.

A November 1996 VA treatment note reflect, by history, that she had no health problems most of her life.  She indicated that she lifted weights and ran, and that her loss of these abilities had been surprising.  A VA treatment note dated April 1997 reflects that the appellant reported that she was in "good health" in July 1996-she ran 3-4 miles a day until October 1996 when her foot arches started hurting when she ran.  By history, she developed food drop in October 1996, which progressed.  A private (mental health) treatment report dated April 1997 reflects a history of weakness in the lower extremities with foot drop dating to September 1996, diagnosed as polyradiculoneuropathy secondary to CIDP.  A private (mental health) report dated June 1997 reflects, by history, that the appellant developed a chronic disease of the ankles after running for 20 years and that she started running in 1977 when in the Army.

Unlike the medical history given between 1996 and 1997, the appellant reported during VA neurological evaluation in December 2002 that she had an episode of mild weakness in her feet with sharp pains in her arches, which lasted for weeks and then disappeared, in 1979 and 1980.  She also reported onset of leg/foot problems in service during ACDUTRA with the Ohio National Guard in 1997.

The Board observes that, although the appellant reported in 2002 having had problems in 1979 and 1980, the National Guard examination reports dated 1981 and 1985 reflect normal evaluation of the feet, lower extremities, and neurologic system.  Furthermore, the appellant denied foot trouble.  In assessing the appellant's credibility, the Board finds that there is far more than a mere silent record here.  See Buchannan, supra.

Therefore, the Board finds that, to the extent that the appellant reports onset of abnormal neurological symptoms of the lower extremities in service, she is not credible.  Her statements made in conjunction with her claim for VA compensation benefits are wholly inconsistent with the history provided during her initial evaluation, diagnosis, and treatment for CIDP.  Therefore, her testimony and statements in this regard have little probative value.

The Board has further considered the lay statement of J.M. dated May 2006.  J.M. reported that she has known the appellant for 30 years, that they were roommates in college, that the appellant left college to join the Army, and that she noticed the appellant had no toenails when she saw the appellant during leave.  J.M. reported that the appellant had told her that she had toenail problems related to military boots.  J.M. reported that the appellant's toes and arches were in the same condition when the appellant returned to college, and that the appellant complained of severe foot pain and bleeding from her toe area.  The Board finds that the lay statement has no probative value.  This statement reflects no personal observation of any neurological abnormalities, or knowledge of any neurological-type complaints by the appellant.  Also, the symptoms reported by J.M. are not the same as those reported by the appellant when diagnosed with CIDP.  Lastly, J.M. provides no clear timeframe for her observations or the complaints reported by the appellant.

The Board notes that the record contains an original photograph submitted by the appellant.  The photograph in the file shows the appellant in a sitting position, holding an M-16, wearing shoes rather than combat boots.  The appellant testified that this 1979 photograph supports her report that she had a medical profile to wear shoes instead of boots due to foot problems.  The Board finds that the photograph weighs neither for nor against the claim.  Examining the photo alone does not establish the presence of foot or neurological disorder in service.  Examining the photo with the explanation provided by the appellant further does not establish the presence of foot or neurological disorder in service.  Thus, the photographic evidence has no probative value in this matter.

Evaluating the evidence as a whole, the Board finds that there is no persuasive or probative evidence that CIDP was first manifested in service or within the initial post separation year, or that that the post service diagnosis for CIDP is related to service.  Rather, the 1981 and 1985 examinations, coupled with the credible initial reports for treatment purposes, establishes that there is remote post service onset.  Therefore, the preponderance of the evidence is against the claim.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Lastly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ADT or ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101 (24) 106, 1110, 1131.  However, here, the Board notes that the appellant has no verified periods of ACDUTRA.  Also, only active duty has been established; and there is no competent evidence of record showing CIDP during any recognized service.  Therefore, there is no entitlement based on any period of service.




ORDER

Service connection for chronic inflammatory demyelinating polyneuropathy (CIDP) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


